Opinion filed September 22, 2022




                                     In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-21-00031-CR
                                  __________

                  JACOB UNGER NEUFELD, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Gaines County, Texas
                        Trial Court Cause No. 19-5020


                     MEMORANDUM OPINION
      The State charged Appellant, Jacob Unger Neufeld, by indictment with one
count of first-degree murder. See TEX. PENAL CODE ANN. § 19.02(b)(1) (West
2019). The State alleged in the indictment that Appellant intentionally or knowingly
caused the death of his wife, Susana Neufeld, by shooting her with a firearm. The
jury convicted Appellant of first-degree murder and assessed his punishment at
confinement for a term of life in the Institutional Division of the Texas Department
of Criminal Justice and a fine of $10,000. In his sole issue, Appellant challenges the
sufficiency of the evidence to support his conviction. He requests that we reverse
his conviction for first-degree murder, acquit him of that charge, and then convict
him of the lesser-included offense of manslaughter. We affirm.
                                 Background Facts
      At trial, the State called Susana’s family members to provide testimony about
the violent nature of her relationship with Appellant. Throughout their testimony, a
few common themes emerged—namely, that Appellant became angry when
drinking alcohol, that Appellant had threatened Susana multiple times with a
firearm, and that Susana feared that Appellant would kill her.
      Susana’s father, John Peters, testified that Susana and Appellant had been
married for almost twenty years at the time of Susana’s death. Appellant and Susana
had seven children together, ranging from the age of six or seven to twenty-three at
the time of Appellant’s trial. The family lived in a home on the outskirts of
Seminole.
      One of the Neufelds’ sons, K.N., was sixteen years old at the time of trial. He
described Susana as “very peaceful and loving.” One of the Neufelds’ daughters,
D.N., was fourteen years old at the time of trial. She described a normal day in her
mother’s life to start with making breakfast and getting the kids ready for school.
D.N. testified that her mother took “good care” of the family.
      D.N. said that when her father drank too much alcohol, “he was a little bit
angry with -- I don’t know what. Maybe the world.” Sara Peters, one of Susana’s
sisters, recalled several conversations with Susana in which Susana disclosed that
Appellant would be “drunk and enraged,” including an incident where Appellant set
a car on fire and began shooting at it, causing Susana to fear that Appellant would
turn and shoot her.


                                          2
      Martha Hamm, another one of Susana’s sisters, testified that she once allowed
Susana and the Neufeld children to stay with her and her family because Susana told
Martha that Appellant had gotten angry and squeezed the breath out of the Neufelds’
infant child. Appellant later showed up at the Hamm household in Kansas, saying
that he “wanted [them] to know that [he] could find anybody anywhere.”
      Several witnesses testified to previous incidents of Appellant being violent in
the home. Thomas Neufeld, Appellant and Susana’s twenty-year-old son, recalled
Appellant threatening him with a firearm because Appellant was upset that Thomas
was thinking of joining the military. K.N. recalled an incident that occurred when
he was five or six years old when Appellant threatened Susana with a “single barrel
crack barrel twelve-gauge shotgun.” K.N. saw his mother “pleading” with his father
and watched his mother eventually escape into the closet of the bedroom K.N. shared
with his brothers to call the police. K.N. remembered seeing the police arrive at the
house and take Appellant away. D.N. testified that she also remembered the police
coming to her house when she was three or four years old and recalled seeing blood
on the ground.
      Lena Peters, Susana’s sister-in-law, recalled Susana telling her that Appellant
would blast loud music so the kids could not hear what was happening and use a
firearm to threaten and scare Susana. Sara remembered Susana confiding in her
about an incident that happened around Christmas of 2018 where Appellant held a
firearm to Susana’s head for several hours during the night, threatening to pull the
trigger if Susana moved.
      Martha recalled Susana telling her that Appellant warned Susana that “he was
very scared that one day when he would pull a gun on her that he would actually
shoot her.” Susana once told Martha, “It’s sad to say, but you can get used to feeling
the gun on the back of your head.”


                                          3
      Sara testified that Susana made comments about how “her days were
numbered” and that “it wouldn’t matter if [Susana] left. [Appellant would] hunt
[Susana] down, and he’d kill [her] anyway.” Martha testified that Appellant told
Susana he would take the family to Mexico, kill Susana, and hide her body. Sara
and Lena also testified that Appellant would threaten to take Susana on a trip and
leave her body where it would never be found.
      Appellant also presented witnesses to testify about the family dynamic: his
two brothers, Henry and Abe Neufeld, and his oldest son, Justin Neufeld. Henry
characterized Appellant and Susana’s relationship as “very happy and joking,” and
Henry testified that he had never noticed any problems between them. He had never
seen Appellant physically abuse Susana. Similarly, Abe described the relationship
as “pretty good” and testified that he had never seen Appellant physically abuse
Susana.
      Justin testified that he did not remember ever seeing his father physically
abuse his mother, nor could he recall seeing his father ever point a firearm at his
mother. However, Justin’s testimony later revealed instances of violence that he
remembered. He recalled living with his aunt and uncle when he was sixteen or
seventeen years old after Appellant threatened Susana. He also remembered an
incident when he was around ten involving Susana calling the police after Appellant
had threatened Justin’s grandparents with a firearm after he had been drinking.
Justin testified that Appellant’s relationship with Susana would change when he
drank alcohol and that Appellant was easily angered when drinking.
      Sara spoke to Susana in the afternoon of February 23, 2019, the day of
Susana’s murder. Susana told Sara that “[s]he was lonely, and she was scared. She
knew that when [Appellant] would come home[,] he’d be drunk, and it would just
be a routine of Saturday nights, violence and drunkenness and possibly the gun to
her head again threatening her life.”
                                         4
        On February 23, K.N. noticed that Appellant came home drunk. K.N. testified
that Appellant had been gone for most of the day and arrived home around 8:30 or
8:45 p.m. Appellant had spent the day drinking with his brother, Henry. Henry
estimated that Appellant drank about twelve beers that day. Henry testified that
when he spoke with Appellant in Appellant’s driveway after driving him home, they
made plans to have a barbecue at Henry’s house. Henry said that Appellant was “all
happy” and “there was absolutely nothing wrong.” Henry did not recall Appellant
seeming to be angry or upset with Susana.
        K.N., however, had an “uneasy feeling” when his father arrived. K.N.
watched as Appellant paced back and forth in the house and as Appellant eventually
displayed a Hi-Point .40 caliber firearm. K.N. then heard his father “rack” the
firearm 1 and tell Susana to unlock the car. K.N. listened as his mother “pleaded with
[Appellant], ‘please don’t hurt me.’” K.N. testified that Susana told Appellant she
would get the keys but that Appellant replied, “No you won’t. Go outside.” K.N.
listened as Susana “continued to plead with him not to hurt her.” Susana “was
standing with her hands up.” K.N. watched as his father, with a firearm pointed at
his mother’s face, backed his mother out the door. The next thing K.N. heard was
“five or six” gunshots. D.N. corroborated this testimony—she was playing a game
with her sisters when Appellant arrived home. She testified that she remembered
hearing about six gunshots.
        After the gunshots, K.N.’s father “came inside and . . . told [K.N.], ‘Your
mom is dead.’” After telling K.N.’s sisters what had happened, Appellant began
pacing again, repeating: “This was not supposed to happen.” K.N.’s sister asked
Appellant where he had shot her mother. Appellant responded, “In the face.” D.N.



        1
         K.N. clarified that racking the gun meant that Appellant pulled the slide back on it to chamber a
round into the barrel.
                                                    5
recalled Appellant saying to his children, “You know I’m going to have to go to
prison for this.”
      John lived about 600 feet from the Neufelds at the time of the incident. John
testified that it was not uncommon to hear gunshots coming from Appellant and
Susana’s house because they often shot targets, stray dogs, and rabbits. John
testified that, on February 23, he heard four gunshots in quick succession, followed
by another shot a moment later that “had a different sound than the first four.”
      John said that Appellant came into John’s house and said that “Susana was
dead, that he shot her.” John was not sure whether the shooting was an accident.
John did not remember Appellant crying, and he described Appellant’s behavior as
“part normal.”
      John and his wife got into their vehicle and followed Appellant back to
Appellant’s house. John called 9-1-1. John saw that Susana had multiple gunshot
wounds. Susana’s autopsy revealed that she had a total of three gunshot wounds:
one in her left hand, one graze wound on her shoulder, and one wound with an
entrance point at her left cheek and an exit wound on the right side of her neck.
      Dispatcher Daniel Alaniz received a 9-1-1 call from Appellant on the night of
February 23, regarding a shooting. Alaniz asked the caller several times where he
put the firearm, but he never received an answer. Alaniz read a portion of the call
report into evidence, which read in part: “Caller advised that he made a bad decision.
He advised that he shot his wife by accident and was needing the officers to know it
was an accident. Caller advised he did not know she was going to be there and then
replied, ‘She is dead.’”
      Deputy Victor Montez arrived on scene and made contact with Appellant and
John. Appellant was kneeling next to Susana on the ground, and Deputy Montez
asked Appellant if Susana had a pulse. Appellant did not respond. At first, Deputy
Montez believed Appellant was a bystander due to his “calm” and “absolutely
                                          6
collected” demeanor.       When Deputy Montez spoke with Appellant, he kept
repeating, “It was an accident,” and began backing away, causing Deputy Montez to
become suspicious and detain Appellant.
        Texas Ranger Terry Eaton was called to the scene to assist in the investigation
of the case. Ranger Eaton photographed the crime scene and marked evidence at the
scene. Ranger Eaton testified that the magazine found close to the firearm Appellant
used was empty. Ranger Eaton also testified that he found six shell casings. Ranger
Eaton described the casings as “shiny” and “not tarnished,” indicating that the shells
were “fresh.” Ranger Eaton also testified that the Lincoln Navigator at the scene
had a “bullet defect” in the side and a window “blown out.” Ranger Eaton said that
he knew the window of the Navigator had been recently broken since the glass was
still in the driveway. Ranger Eaton testified that the bullet defect in the Navigator
was newly made since the paint was recently chipped and the underlying metal was
not rusted.
        Texas Ranger Robert L. Losoya was called to the scene to take a Leica scan
of the crime scene, which allowed him to obtain measurements of objects and 3D
images of the crime scene. Ranger Losoya testified that the shell casing marked in
evidence as “C” was about seven feet from Susana’s body. Shell casings “D” and
“E” were twenty-two and twenty-five feet from Susana’s body, respectively. Shell
casings “F,” “G,” and “H” were all five-to-seven feet from the threshold of the front
door.
        Ranger Eaton was present when Appellant was interviewed. Ranger Eaton
described Appellant as “distraught” and “evasive.” He testified that he believed
Appellant was trying to cry but was unable to. Appellant told Ranger Eaton that he
had taken Susana outside to the vehicle, shot her, and then went back into the house.
Appellant did not know how many times he fired the firearm.


                                           7
      Ranger Eaton read Appellant’s written statement into evidence. Appellant
stated that Susana came outside and that Appellant asked her if she wanted to go to
a barbecue at his brother’s home. Appellant then said:
      I guess by my excitement I took out . . . my gun and I accidentally shot
      her. I shot her because she has a little thing about not being out too late
      on Saturday and my brother’s place takes a little longer to get to. . . . I
      don’t remember exactly what she said that made me shoot her, but she
      has her words. I didn’t mean it. It started because of the alcohol. I just
      want to say I’m sorry. The damage is done. I took someone’s life, an
      innocent life. There’s no reason for me to run.

      Chief Deputy Clint Low testified that, in his training and experience, when a
person points a firearm at another and pulls the trigger, it is “not an accident.”
Ranger Eaton remembered Appellant telling him several times throughout the
interview that the shooting “wasn’t supposed to happen” and that it was an accident.
Chief Deputy Low also recalled Appellant stating several times that the shooting
was an accident.
      Appellant made inconsistent statements throughout the two interviews that
were admitted into evidence. Appellant told Ranger Eaton that Appellant did not
“know if there was a good enough reason to shoot [Susana]” because “[s]he didn’t
do anything wrong” and that he “guess[ed] [he] was mad at her.” Appellant also
stated that something Susana said triggered him, and then he shot her. At one point,
Appellant told Ranger Eaton, “It doesn’t really matter. I’m already guilty of
murder.” When Lena visited Appellant in jail and asked Appellant about the killing,
Appellant told her, “You don’t know what she did,” and “She had it coming.”
                                      Analysis
      In his sole issue, Appellant challenges the sufficiency of the evidence
supporting his conviction. Specifically, he contends that “Appellant killed Susana,



                                          8
his wife, by accident and the evidence is legally insufficient to show that Appellant
killed Susana with the intent as required by statute.”
      We review a challenge to the sufficiency of the evidence under the standard
of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89
(Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we review all
of the evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010).
      When conducting a sufficiency review, we consider all the evidence admitted
at trial, including pieces of evidence that may have been improperly admitted.
Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v. State,
235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We defer to the factfinder’s role as
the sole judge of the witnesses’ credibility and the weight their testimony is to be
afforded. TEX. CODE CRIM. PROC. ANN. art. 38.04 (West 1979); Brooks, 323 S.W.3d
at 899. This standard accounts for the factfinder’s duty to resolve conflicts in the
testimony, to weigh the evidence, and to draw reasonable inferences from basic facts
to ultimate facts. Jackson, 443 U.S. at 319; Clayton, 235 S.W.3d at 778. When the
record supports conflicting inferences, we presume that the factfinder resolved the
conflicts in favor of the verdict and defer to that determination. Jackson, 443 U.S.
at 326; Clayton, 235 S.W.3d at 778.
      It is not necessary that the evidence directly prove the defendant’s guilt;
circumstantial evidence is as probative as direct evidence in establishing a
defendant’s guilt, and circumstantial evidence can alone be sufficient to establish
guilt. Carrizales v. State, 414 S.W.3d 737, 742 (Tex. Crim. App. 2013) (citing
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). Each fact need not
                                          9
point directly and independently to guilt if the cumulative force of all incriminating
circumstances is sufficient to support the conviction. Hooper, 214 S.W.3d at 13.
Because evidence must be considered cumulatively, appellate courts are not
permitted to use a “divide and conquer” strategy for evaluating the sufficiency of the
evidence. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015). Instead,
appellate courts must consider the cumulative force of all the evidence. Villa v.
State, 514, S.W.3d 227, 232 (Tex. Crim. App. 2017).
      As charged in this case, a person commits the offense of first-degree murder
if he intentionally or knowingly causes the death of an individual.            PENAL
§ 19.02(b)(1). “[A] conviction under Section 19.02(b)(1) requires an intent to cause
death.” Walter v. State, 581 S.W.3d 957, 970 (Tex. App.—Eastland 2019, pet.
ref’d). A person acts intentionally, or with intent, with respect to a result of his
conduct when it is his conscious objective or desire to cause the result. PENAL
§ 6.03(a) (West 2021).
      Mental culpability is a question of fact to be determined by the jury from all
the facts and circumstances. Walter, 581 S.W.3d at 972–73. Because it is impossible
to read the mind of the accused, proof of a culpable mental state is inferred from the
circumstances surrounding a defendant’s “acts, words, and conduct.” Nisbett v.
State, 552 S.W.3d 244, 267 (Tex. Crim. App. 2018) (quoting Hernandez v. State,
819 S.W.2d 806, 810 (Tex. Crim. App. 1991)).
      Therefore, we look to events occurring before, during, and after the offense.
Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004); Walter, 581 S.W.3d
at 975. A defendant’s motive, any attempts to conceal the body, inconsistent
statements or improbable explanations to law enforcement, and the extent of the
victim’s injuries are circumstantial evidence from which a jury can infer a
defendant’s intent. Nisbett, 552 S.W.3d at 267. Further, the specific intent to cause
death can be inferred from the use of a deadly weapon, such as the firearm used here.
                                         10
Jones v. State, 944 S.W.2d 642, 647 (Tex. Crim. App. 1996); see PENAL
§ 1.07(a)(17)(A) (defining a firearm as a per se deadly weapon).
      Here, the jury could have reasonably inferred from the overwhelming
circumstantial evidence that Appellant possessed the requisite intent to kill Susana.
We first note that Appellant fired multiple shots and that he shot Susana three times.
Shooting a person with a firearm multiple times is inconsistent with a claim that
killing the victim was accidental. Even though Appellant maintained throughout the
investigation that the shooting was an accident, we assume that the jury resolved the
conflicting evidence in the State’s favor. Therefore, the jury’s apparent decision to
believe the testimony that K.N. and D.N. gave about the murder and some of
Appellant’s statements—over his conflicting claims that the shooting was
accidental—constitutes a credibility determination to which we defer to the jury to
resolve. See Brooks, 323 S.W.3d at 899.
      Furthermore, Appellant’s conduct prior to Susana’s murder provides
substantial circumstantial evidence of intent. Appellant told Susana numerous times
that he would take her on a trip and leave her body where it would never be found.
Appellant expressed to Susana that he was worried that one day he would pull the
trigger when holding a firearm to her head because the way she talked to him “was
so disrespectful.”   K.N. remembered seeing Appellant threaten Susana with a
shotgun when K.N. was no more than six years old. Around Christmas of 2018, two
months before Appellant shot Susana, Appellant held a firearm to Susana’s head for
“several hours” and threatened to pull the trigger if Susana moved.           Several
witnesses also testified that Appellant became angry when he drank alcohol. K.N.
testified that Appellant came home drunk the evening of the murder. Henry testified
that Appellant drank about twelve beers the day of the murder.
      Further, the testimony regarding Appellant’s behavior at the time of the
murder is additional circumstantial evidence from which the jury could infer intent.
                                         11
Testimony was presented to the jury that, right before the murder, Appellant backed
Susana out of the house at gunpoint. Susana, standing with her hands up, pleaded
with Appellant to not hurt her. Afterwards, Appellant told K.N., D.N., their brothers
and sisters, and John that Susana was dead because Appellant shot her.
       Regarding Appellant’s conduct immediately after the murder, John
remembered Appellant acting “normal” and not crying. Deputy Montez testified
that Appellant was “calm” and “absolutely collected.” Appellant would not tell the
9-1-1 dispatcher where the firearm was. Ranger Eaton described Appellant as
“evasive” during his interview. Appellant told Ranger Eaton that he did not know
how many times he had fired the firearm. Appellant’s written statement read in part,
“I don’t remember exactly what she said that made me shoot her, but she has her
words.” Based on Appellant’s calm demeanor and evasive behavior, a rational jury
could have inferred intent beyond a reasonable doubt. See Nisbett, 552 S.W.3d at
267.
       Finally, a jury could have readily inferred Appellant’s intent to kill Susana
from the inconsistent statements and remarks made by him after the murder.
Although Appellant claimed the shooting was an accident, he also stated that
something Susana said triggered him, and then he shot her. Appellant also told
Ranger Eaton that Appellant shot Susana because he “guess[ed] [he] was mad at
her.” Appellant told Lena that she “didn’t know what [Susana] did” and that Susana
“had it coming.” Appellant also declared that he was “already guilty of murder.”
See Nisbett, 552 S.W.3d at 267.
       Viewing the evidence in the light most favorable to the jury’s verdict, we
conclude that a rational jury could have determined that Appellant intended to kill
Susana as charged in the indictment. See Jackson, 443 U.S. at 319. We overrule
Appellant’s sole issue on appeal.


                                         12
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                JOHN M. BAILEY
                                                CHIEF JUSTICE


September 22, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           13